CURRY, J.
I respectfully dissent. Judgment should not have been entered in the absence of both of the statutorily mandated declarations of disclosure regarding the parties’ assets and liabilities. In this case, neither party filed or *338served the required preliminary declaration of disclosure. For the trial court to conclude that this was not necessary because the appellant concedes that there are no assets of which she has become aware, ignores the possibility, which gave rise to the enactment of the subject statutes, that the respondent has secreted assets. I would not expand upon the holding in In re Marriage of Jones (1998) 60 Cal.App.4th 685 [70 Cal.Rptr.2d 542], which held that the final declaration of disclosure may be waived under certain circumstances, by holding that both declarations can be waived in the circumstances before us in this case.
A petition for a rehearing was denied August 1, 2000, and appellant’s petition for review by the Supreme Court was denied October 25, 2000.